Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1136 Filed 04/13/21 Page 1 of 25




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

STACI RUSSELL,

       Plaintiff,
v.                                        Case No. 20-10221
                                          Honorable Victoria A. Roberts
THREE PILLARS d/b/a
CORNERSTONE EDUCATION
GROUP,

     Defendant.
___________________________/

                 ORDER: (1) GRANTING DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT [ECF No. 28];
       (2) DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
         JUDGMENT [ECF No. 27]; and (3) DISMISSING THE CASE

I.     INTRODUCTION

       Staci Russell brings this employment discrimination suit against her

employer, Three Pillars d/b/a Cornerstone Education Group (“Cornerstone”).

She claims Cornerstone demoted her and denied her a promotion based on

her sex. Before the Court are Cornerstone’s motion for summary judgment

[ECF No. 28] and Russell’s motion for partial summary judgment [ECF No.

27].

       For the reasons below, the Court GRANTS Cornerstone’s motion and

DENIES Russell’s. The case is DISMISSED.
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1137 Filed 04/13/21 Page 2 of 25




II.   BACKGROUND

      Cornerstone is a charter school management company that operates

five public school academies in Michigan, including Cornerstone Health +

Technology High School (“Cornerstone High School” or “the High School”).

      Russell began working for Cornerstone in July 2012 as a Course

Manager at the High School. She is the longest tenured Cornerstone

employee assigned to work at the High School. During her tenure with

Cornerstone at the High School, Russell held positions as Course Manager,

Dean of Students, Dean of Academics/Academic Dean, and Interim

Principal.

      Cornerstone promoted Russell from Course Manager to Dean of

Students in February 2014. The role of Dean of Students does not require

an administrator/administrative certification.

      In June 2015, Cornerstone fired the High School’s principal and

named Russell Interim Principal. She served in that capacity for just over a

month. Then, Cornerstone hired Jared Davis as Principal and Russell

returned to her Dean of Students position.

      On July 13, 2016, Russell began serving as the Dean of Academics.

Russell says this was a promotion. Evidence shows her salary increased by

$12,000 when she became Academic Dean. The Academic Dean position



                                       2
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1138 Filed 04/13/21 Page 3 of 25




requires an administrative certification, although an individual can occupy

the position while enrolled in an administrative certification program for up to

three years. Russell received her certification in March 2017.

       Cornerstone says it created the Academic Dean position for Russell

and it was not a promotion. Davis testified that Cornerstone gave Russell

the Academic Dean position because “[she] should be compensated at a

higher rate and perhaps be given a title that would warrant such because as

[the High School] started to double the enrollment there was more

responsibility and more things [for Russell] to do.” [ECF No. 28-8,

PageID.579].

       Cornerstone also hired Scott Humphrey as a second Academic Dean

in July 2016.

       On July 1, 2019, Grand Valley State University (“Grand Valley”) – the

authorizing entity for Cornerstone High School – reauthorized the High

School’s charter for three years – the shortest possible charter term length.

It concluded the High School was “weak” based on its academic outcomes

and processes for school improvement related to the curriculum and teacher

stability.

       Later that month, Cornerstone hired Lisa Key to serve as its Chief

Academic Officer. In that role, Key oversaw and was responsible for



                                       3
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1139 Filed 04/13/21 Page 4 of 25




academics and educational programs at Cornerstone’s schools. Key

believed Academic Deans should spend 80% of their time on instructional

leadership and the other 20% on other tasks (the “80/20 Rule”).

      Key said that she was aware early in her tenure that the High School

lacked the proper academic and instructional support required to be

successful. Her conclusions were based on observations throughout the

school and of the leadership team, meetings with her team, parent calls, and

how things were set up. Key testified that “leadership spent a lot of time on

management and not instructional leadership. And it should be just the

opposite. Eighty percent of the time should be on instructional leadership,

and 20 percent on management.” Key observed that one of the underlying

problems was that Russell spent much of her time on management-related

tasks instead of on the instructional leadership responsibilities she believed

Academic Deans should handle.

      On November 23, 2019, Key sent an internal email to Cornerstone’s

CEO, Mindy Barry; its Director of Human Resources, Helena Parks; its

Senior Executive Director of Curriculum, Laura Frey-Greathouse; its Director

of Federal and State Funds, Tracy Walker; and a few of Cornerstone’s other

executive-level staff members. She voiced concern over the lack of proper




                                       4
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1140 Filed 04/13/21 Page 5 of 25




academic and structural support at the High School and informed them she

planned to move Russell to a Dean of Students position:

      On Friday, Mindy [Barry] and I met with Jared Davis. We met in
      regard to another topic, but our conversation led me back to an
      issue that I discovered early on when I came to Cornerstone
      which is that the [High School] lacks the proper leadership
      as well as academic and instructional support it requires
      to be successful.

      After the meeting with Mr. Davis, I asked [Laura Frey-
      Greathouse] to talk with Tracy [Walker] who was with her
      during the Academic Team’s regularly scheduled collaboration
      and work time yesterday. The question I posed was around
      Title funding and carryover.

      It is projected that we will have some carryover funds that
      would cover another dean, at least for the remainder of this
      school year. Although, I don’t like to use carryover for people,
      in this case I know that we need to begin to move forward
      with leadership changes to improve outcomes at the HS
      and there is a high probability of more changes between now
      and the end of the school year.

      With that, I plan to talk with Mr. Davis about some plans of
      improvement which include moving Ms. Staci Russel [sic]
      to Dean of Students to assist with student behavior and
      culture. We would also put her on a plan of improvement to
      support her in this transition. The plan would be a 90-day plan
      and my hope is that this would be a better fit for her skills
      and/or that she would improve her performance. It would
      also provide Mr. Davis with needed support in student culture
      and behavior.

      Regardless, instructional leadership is not where Staci’s
      skill set is, and I can’t afford to not support the teachers
      and students as we work to improve student progress and
      achievement. We would use carry-over to fund Staci’s
      position. This will leave the Academic Dean position that Staci


                                       5
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1141 Filed 04/13/21 Page 6 of 25




      vacates open. I plan to talk to Jared no later than Tuesday and
      will advise you at that time to post a new AD position at the HS.
      I wanted to give everyone a heads up. Please let me know if
      there are any questions or concerns. This is step one of my
      plans. I am still reflecting on next steps relative to Mr.
      Davis’ performance.

[ECF No. 28-10, PageID.598 (emphasis added)].

      With respect to her belief that Russell spent significant time on tasks

not consistent with the Academic Dean position, Key testified:

      Some examples include a lot of e-mails coming from Ms.
      Russell in regards to enrolling new students and creating
      master schedules. My observations in the building when I am
      there and she’s helping with technology and she’s -- and Mr.
      Davis shares with me that she’s helping with subs and helping
      with a lot of the management stuff.

      Mr. Davis shared with me that he treats her as an assistant
      principal and that he needs her to do those management things
      and that he needs her to help with the student issues and other
      things that are going on. That he is shaping her to be his
      assistant principal, from, you know, whatever his background is
      that he’s had, which is different than what an academic dean
      which is focused on coaching and making sure high quality
      instruction and curriculum.

      So as I see these e-mails and different tasks that Ms. Russell --
      from the very first time that I met her, the very first meeting I
      think I had with her team in August, and we were meeting
      about scheduling and where I learned that Ms. Russell did the
      master schedule, the entire master schedule, and as kids were
      enrolling and she’s enrolling with doing enrollment numbers
      and things like that . . . . [T]hese are some examples, not all, of
      times [she] spent doing tasks outside of an academic dean
      position.”




                                       6
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1142 Filed 04/13/21 Page 7 of 25




[ECF No. 28-1, PageID.462]. Key also observed that Russell “had a passion

and skill set of working with the kids, student culture. She liked to do –

usually when I observed or I saw e-mails a lot of the things that I was seeing

seemed to be that that’s where her passion, that she – that’s where she

spends her day.” [Id.].

      On November 26, 2019, Key informed Russell that she planned to

transfer her to a Dean of Students position. That same day, Cornerstone

gave Russell an offer letter to serve as Dean of Students. Russell’s rate of

pay and benefits did not change.

      Russell accepted the position on December 3, 2019.

      On December 6, 2019, Cornerstone fired Davis as Principal. Russell

did not apply for the Principal position; Humphrey did apply.

      Phillip Price, a principal at a different Cornerstone school, served as

the Interim Principal at the High School from December 6 until December

16, 2019. Cornerstone then selected Humphrey as the Interim Principal.

Humphrey served only six weeks. Cornerstone then announced that

Ernestine Sanders, a Black female, would serve as Interim Principal until the

end of the 2019-2020 school year. Humphrey returned to his Academic

Dean position. Cornerstone hired a Black female to fill Russell’s Academic

Dean position.



                                       7
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1143 Filed 04/13/21 Page 8 of 25




      Cornerstone gave Russell a bonus in December 2019 and a raise in

2020, and she claims no financial disparity with her peers. She also admits

that she has not suffered economic damage due to her transfer to the Dean

of Students position.

      Russell filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”), alleging that she believed Cornerstone

demoted her to Dean of Students “because of [her] Sex-Female, and Race-

Black/African American.” The EEOC issued a right to sue letter on January

27, 2020. Russell filed this action two days later.

      Russell asserts two causes of action: (1) sex discrimination in violation

of Title VII; and (2) sex discrimination in violation of the Elliott-Larsen Civil

Rights Act (“ELCRA”).

      Under each count, Russell alleges that Cornerstone discriminated

against her in two ways: (1) by demoting her to Dean of Students based on

her sex; and (2) by denying her a promotion to Principal based on her sex in

favor of a less qualified male. Although raised in her EEOC charge, Russell

did not file a race discrimination claim in this Court.

      Both parties move for summary judgment – although Russell only

seeks summary judgment with respect to her claim of wrongful demotion,

not on her failure to promote claim. The motions are fully briefed.



                                         8
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1144 Filed 04/13/21 Page 9 of 25




III.   SUMMARY JUDGMENT STANDARD

       Under Federal Rule of Civil Procedure 56(a), “[t]he Court shall grant

summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of

law.” The movant bears the initial burden to inform the Court of the basis for

its motion; it must identify particular portions of the record that demonstrate

the absence of a genuine dispute as to any material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). If the movant satisfies its burden, the

non-moving party must set forth specific facts showing a genuine issue for

trial. Id. at 324. Unsupported, conclusory statements are insufficient to

establish a factual dispute to defeat summary judgment, as is the “mere

existence of a scintilla of evidence in support of the [non-movant’s] position”;

the evidence must be such that a reasonable jury could find in its favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Alexander v.

CareSource, 576 F.3d 551, 560 (6th Cir. 2009).

       In deciding a summary judgment motion, the Court “views the factual

evidence and draws all reasonable inferences in favor of the nonmoving

party.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

The Court need only consider the cited materials, but it may consider other

evidence in the record. Fed. R. Civ. P. 56(c)(3). The Court’s function at the



                                       9
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1145 Filed 04/13/21 Page 10 of 25




 summary judgment stage “is not to weigh the evidence and determine the

 truth of the matter but to determine whether there is a genuine issue for

 trial.” Liberty Lobby, 477 U.S. at 249. “The standard of review for cross-

 motions for summary judgment does not differ from the standard applied

 when a motion is filed by only one party to the litigation.” Lee v. City of

 Columbus, 636 F.3d 245, 249 (6th Cir. 2011).

 IV.   ANALYSIS

       The Court analyzes Russell’s Title VII and ELCRA claims using the

 same evidentiary framework. Humenny v. Genex Corp., 390 F.3d 901, 906

 (6th Cir. 2004).

       “A plaintiff may establish a claim of discrimination either by introducing

 direct evidence of discrimination, or by proving circumstantial evidence

 which would support an inference of discrimination.” Johnson v. Univ. of

 Cincinnati, 215 F.3d 561, 572 (6th Cir. 2000). Since Russell does not

 present direct evidence of discrimination, she must prove disparate

 treatment through the McDonnell Douglas/Burdine burden-shifting

 framework. Id.; see also McDonnell Douglas Corp. v. Green, 411 U.S. 792,

 (1973); Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248 (1981).

       This framework first requires the plaintiff to establish a prima facie

 case of discrimination. Johnson, 215 F.3d at 572. If the plaintiff does this, “a



                                        10
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1146 Filed 04/13/21 Page 11 of 25




 mandatory presumption of discrimination is created and the burden shifts to

 the defendant to ‘articulate some legitimate, nondiscriminatory reason for the

 employee’s rejection.’” Id. at 573 (citation omitted). “If the defendant carries

 this burden, then the plaintiff must prove that the proffered reason was

 actually a pretext to hide unlawful discrimination.” Id.

       A.    Russell’s Demotion Claim

       Russell alleges that her transfer from the Academic Dean position to

 the Dean of Students position was a demotion and that Cornerstone’s

 decision to demote her was based on her sex.

       Cornerstone says it is entitled to summary judgment on this claim

 because Russell cannot establish a prima facie case of sex discrimination.

 Alternatively, it argues that even if Russell establishes a prima facie case of

 discrimination, it articulates a legitimate, nondiscriminatory reason for

 eliminating her position, and Russell fails to show that Cornerstone’s reason

 was pretextual.

             i.    Prima Facie Case

       To establish a prima facie case of sex discrimination, Russell must

 show: (1) she is a member of a protected class; (2) she was qualified; (3)

 she was subjected to an adverse employment action; and (4) she was

 treated differently than a similarly-situated male employee for the same or



                                        11
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1147 Filed 04/13/21 Page 12 of 25




 similar conduct. Jacklyn v. Schering-Plough Healthcare Prod. Sales Corp.,

 176 F.3d 921, 928 (6th Cir. 1999).

       Cornerstone does not dispute that Russell is a member of a protected

 class or that she is qualified for the Academic Dean position. However, it

 says Russell did not suffer an adverse employment action and that it did not

 treat her less favorably than a similarly-situated male employee for the same

 or similar conduct.

       Russell demonstrates that a genuine issue of material fact exists with

 respect to each of these elements of her prima facie case.

                   a. Adverse Employment Action

       An “adverse employment action” is one that results in a “materially

 adverse change in the terms of . . . employment.” Kocsis v. Multi-Care

 Mgmt., Inc., 97 F.3d 876, 885 (6th Cir. 1996). To be considered materially

 adverse, “a change in employment conditions “must be more disruptive than

 a mere inconvenience or an alteration of job responsibilities.” Id. at 886

 (citation omitted). “[R]eassignments without salary or work hour changes do

 not ordinarily constitute adverse employment decisions in employment

 discrimination claims.” Id. at 885. However, if an employee receives

 “significantly diminished material responsibilities,” the employment action

 may be one that is materially adverse. Id. (citation omitted). In determining



                                       12
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1148 Filed 04/13/21 Page 13 of 25




 whether an employment action is materially adverse, the Court should

 consider whether there was “a demotion evidenced by a decrease in wage

 or salary, a less distinguished title, a material loss of benefits, significantly

 diminished material responsibilities, or other indices that might be unique to

 a particular situation.” Id. (citation omitted).

       The Court finds there is a question of fact over Cornerstone’s

 employment action and whether it resulted in a materially adverse change in

 the terms and conditions of Russell’s employment. While Cornerstone did

 not reduce Russell’s compensation or benefits, Russell sets forth evidence

 which would allow a reasonable jury to find that the responsibilities of a

 Dean of Students are significantly diminished compared to those of an

 Academic Dean. Particularly, Russell points out that while a Dean of

 Students does not require an administrator’s certification to carry out its

 student discipline responsibilities, an Academic Dean must have an

 administrator’s certification (or be working toward one) to administer

 instructional services and evaluate teacher performance. She contends that

 as Academic Dean, she evaluated and supervised certified teachers, which

 is not part of her responsibilities as Dean of Students.

       Because a jury could find that the duties of a Dean of Students are

 significantly diminished compared to those of an Academic Dean, there is a



                                          13
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1149 Filed 04/13/21 Page 14 of 25




 question of fact regarding whether Russell’s transfer resulted in a materially

 adverse change in her employment terms and conditions. Kocsis, 97 F.3d at

 885-86.

                    b. Treated Differently than a Similarly-Situated Male

       “To be considered ‘similarly situated’ under the fourth element, ‘the

 plaintiff and the employee with whom the plaintiff seeks to compare himself

 or herself must be similar in all of the relevant aspects.’” Jones v. City of

 Franklin, 468 Fed. Appx. 557, 562 (6th Cir. 2012) (citation omitted).

       One way Russell can establish this element “would be to show that the

 employees with whom [she] seeks to compare . . . herself reported to the

 same supervisor, were subject to the same standards, and ‘engaged in the

 same conduct without such differentiating or mitigating circumstances that

 would distinguish their conduct or the employer’s treatment of them for it.’”

 Id. (citation omitted).

       Russell compares herself to Humphrey – the other Academic Dean.

 She says that Humphrey was similarly situated to her and that despite

 complaints about his job performance, Cornerstone did not demote him to a

 Dean of Students position.

       Cornerstone says Russell and Humphrey are not similarly situated

 because Russell held different responsibilities than Humphrey. Specifically,



                                        14
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1150 Filed 04/13/21 Page 15 of 25




 it says Russell coordinated summer school and state and local testing; and

 created testing schedules, goal sheets for students after they took

 standardized tests, and the master schedule for the school. Cornerstone

 says Russell also verified teachers submitted grades, tracked teacher

 attendance, and generated progress reports and report cards. Finally,

 Cornerstone disputes that Russell and Humphrey engaged in the same or

 similar misconduct. The Court disagrees.

       Russell demonstrates that she and Humphrey as Academic Deans

 reported to the same supervisor. Moreover, although she had

 responsibilities that Humphrey did not, both were responsible for teacher

 observations and evaluations. They also were subject to the same standard

 – i.e., the 80/20 Rule implemented by Key which required Academic Deans

 to spend 80% of their time on instructional leadership and the other 20% of

 their time on other tasks. At a minimum, Russell demonstrates that a

 question of fact exists regarding whether the two Academic Deans were

 similarly situated.

       Russell also shows that her alleged misconduct (i.e., failing to spend

 80% of her time on instructional leadership responsibilities such as

 observing and coaching teachers) was similar enough to Humphrey’s

 alleged misconduct for a jury to conclude that she established this element



                                       15
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1151 Filed 04/13/21 Page 16 of 25




 of her prima facie case. Humphrey’s alleged misconduct was “not coming

 out of his office,” “[s]taying in his office,” and “[taking long] [l]unches.” As

 Russell says, this is similar enough to her alleged conduct because it

 prevented Humphrey from spending 80% of his time observing and coaching

 teachers. Sufficient factual evidence is presented from which a reasonable

 jury could conclude that Russell’s alleged misconduct – and Humphrey’s

 similarly – related to not spending 80% of their time on instructional

 leadership and failing to abide by Key’s 80/20 Rule.

       Finally, Russell shows that she and Humphrey were treated differently.

 Cornerstone transferred Russell to a Dean of Students position. Humphrey

 remained an Academic Dean.

       Russell puts forth sufficient evidence that would allow a jury to

 reasonably conclude that she and Humphrey were similarly situated

 employees, and that she was treated differently than he, for the same or

 similar conduct.

       Russell presents enough material fact to establish a prima facie case

 of sex discrimination.

             ii.    Legitimate Non-Discriminatory Reason

       Cornerstone says that even if Russell establishes a prima facie case of

 discrimination, it is entitled to summary judgment because it articulates



                                         16
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1152 Filed 04/13/21 Page 17 of 25




 legitimate, nondiscriminatory reasons for transferring Russell to the Dean of

 Students position – i.e., her poor performance and a personnel decision

 based on its desire to change the manner in which it conducts its business –

 and Russell fails to show that Cornerstone’s reasons were pretextual.

       As the Sixth Circuit recently explained:

       Once the plaintiff presents a prima facie case of discrimination,
       the burden of production falls on the defendant to articulate a
       ‘legitimate, non-discriminatory reason for the adverse
       employment action.’ This is not a burden to ‘persuade the court
       that it was actually motivated by the proffered reasons.’ The
       defendant only has to present ‘clear and reasonably specific’
       reasons that will ‘frame the factual issue with sufficient clarity so
       that the plaintiff will have a full and fair opportunity to
       demonstrate pretext.’

 Harris v. City of Akron, Ohio, 836 Fed. Appx. 415, 419 (6th Cir. 2020)

 (internal citations omitted). Cornerstone satisfies this burden.

       Poor performance and personnel decisions based on a desire to

 change the manner in which business has been conducted are legitimate,

 non-discriminatory reasons for employment actions. See Stansberry v. Air

 Wisconsin Airlines Corp., 651 F.3d 482, 488 (6th Cir. 2011); Hazle v Ford

 Motor Co., 464 Mich. 456, 472-73 (2001); Lewis v. City of Detroit, No. 14-

 13091, 2016 WL 67600 at *8-9 (E.D. Mich. Jan. 6, 2016).

       Russell argues that Cornerstone fails to put forth any documentary

 evidence regarding why it “demoted” her from Academic Dean to Dean of



                                        17
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1153 Filed 04/13/21 Page 18 of 25




 Students. She also says Key’s reasons for the personnel decision are not

 reasonably clear or specific. Both of Russell’s arguments fail.

       Cornerstone says Key concluded that the High School lacked the

 proper academic and instructional support required to be successful, and

 she formulated a plan to improve the High School’s performance. As

 explained in her November 23, 2019 email, the first step in Key’s plan was to

 transfer Russell to a Dean of Students position that was created just for her.

 Key provided clear and specific reasons in her email for making this

 personnel decision – namely that Russell was spending much of her time on

 responsibilities that were consistent with a Dean of Students position, which

 prevented her from spending 80% of her time on instructional leadership

 tasks in accordance with the 80/20 Rule. Key also explained that

 instructional leadership was not Russell’s skillset, and that she hoped

 moving her to the Dean of Students position would be a better fit for

 Russell’s skills and would provide the High School with needed support in

 student culture and behavior.

       Other evidence supports that Key’s decision to transfer Russell was

 based on a legitimate, non-discriminatory reason. Shortly before Key made

 the personnel decision, Grand Valley had classified the High School as a

 “weaker school” based on its academic outcomes and processes for school



                                       18
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1154 Filed 04/13/21 Page 19 of 25




 improvement related to curriculum and teacher stability. Moreover, before

 Key sent the November 23, 2019 email, Frey-Greathouse advised key that

 Russell was not best suited for the responsibilities of an Academic Dean and

 that she did not believe Russell spent 80% of her time on instructional

 leadership. Finally, shortly after Key transferred Russell to the Dean of

 Students position, she took her next step in her plan to improve the

 academic performance at the High School: she fired Davis – a male – as

 Principal.

       Cornerstone meets its burden to provide a legitimate, non-

 discriminatory reason for reassigning Russell to a Dean of Students position.

              iii.   Pretext

       Since Cornerstone put forth a legitimate, non-discriminatory reason for

 its personnel decision, Russell must rebut the proffered reason and show

 that it was a pretext to hide discrimination. Johnson, 215 F.3d at 573. She

 can establish that the proffered reason was a mere pretext by showing that

 it: (1) had no basis in fact; (2) was not the actual reason; and (3) was

 insufficient to explain the defendant’s action. Id. “A reason cannot be

 proved to be ‘a pretext for discrimination’ unless it is shown both that the

 reason was false, and that discrimination was the real reason.” Id. (citation

 omitted).



                                        19
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1155 Filed 04/13/21 Page 20 of 25




       Russell merely disagrees with the reasons Cornerstone gave for

 transferring her to the Dean of Students position, and she contends that Key

 was wrong about her performance and skills. However, she falls far short of

 meeting her burden to survive summary judgment. She fails to show “that

 the reason was false.” See Johnson, 215 F.3d at 573. And she also fails to

 show “that discrimination was the real reason.” Id.

       The Court GRANTS Cornerstone summary judgment on both counts

 of the complaint with respect to Russell’s demotion claim.


       B.    Russell Failed to Exhaust Administrative Remedies with
             Respect to Her Title VII Failure to Promote Claim

       Cornerstone says Russell’s “promotion” claim is barred because she

 failed to first present it to the EEOC. The Court agrees.

       A party alleging employment discrimination in violation of Title VII must

 exhaust administrative remedies by filing an administrative charge with the

 EEOC before bringing suit in federal court. See 42 U.S.C. § 2000e-5(e)(1);

 Love v. Pullman Co., 404 U.S. 522, 523 (1972); Younis v. Pinnacle Airlines,

 Inc., 610 F.3d 359, 361 (6th Cir. 2010). The charge must be “sufficiently

 precise to identify the parties, and to describe generally the action or

 practices complained of.” Younis, 610 F.3d at 361. “As a general rule, a

 Title VII plaintiff cannot bring claims in a lawsuit that were not included in



                                        20
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1156 Filed 04/13/21 Page 21 of 25




 [her] EEOC charge.” Id.; 42 U.S.C. § 2000e–5(f)(1). At the same time, the

 Court must liberally construe EEOC charges filed pro se and “consider

 claims that are reasonably related to or grow out of the factual allegations in

 the EEOC charge.” Id. at 362.

       In her EEOC charge, Russell noted that she was demoted to Dean of

 Students on December 9, 2019 and she alleged that she was “demoted, and

 discriminated against, because of [her] Sex-Female, and Race-Black/African

 American.” Under the “Date(s) Discrimination Took Place” section, Russell

 responded that both the “Earliest” and “Latest” date of the discrimination was

 December 9, 2019 – i.e., the date she assumed the Dean of Students

 position – and she did not check the box indicating the discrimination was a

 “continuing action.” Russell did not allege that Cornerstone discriminated

 against her by failing to promote her to the principal position; nor did she say

 she was discriminated against on December 13 or 16, 2019 – the date

 Cornerstone announced the new Interim Principal and date the new Interim

 Principal assumed his role, respectively.

       Although the Court must liberally construe the EEOC complaint “to

 encompass all claims ‘reasonably expected to grow out of the charge of

 discrimination,” Randolph v. Ohio Dep’t of Youth Servs., 453 F.3d 724, 732

 (6th Cir. 2006) (citation omitted), Russell’s failure to promote claim is not one



                                        21
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1157 Filed 04/13/21 Page 22 of 25




 reasonably expected to grow out of her EEOC charge, which is limited to a

 single employment action – i.e., her alleged demotion to Dean of Students –

 that occurred on a single day. While it is understandable for a pro se party

 to fail to allege every specific legal claim she may raise, a complainant must

 identify the specific factual conduct she believes is discriminatory. Indeed,

 “[i]t does not constitute an unjustifiable burden . . . to require [a claimant] to

 specify each . . . event” or “identify that conduct which [s]he felt was the

 result of [sex] discrimination.” Vinson v. Ford Motor Co., 806 F.2d 686, 688

 (6th Cir. 1986).

       Because Russell did not identify Cornerstone’s failure to promote her

 to Principal as one of the discriminatory acts in the EEOC charge, she failed

 to exhaust administrative remedies for this claim under Title VII and is

 barred from filing it in this Court.

       The Court GRANTS Cornerstone summary judgment on Russell’s Title

 VII claim with respect to her failure to promote allegation.

       C.     Russell Fails to Establish a Prima Facie Case of Sex
              Discrimination Under the ELCRA Based on a Failure to
              Promote

       Russell’s last remaining claim is her failure to promote claim in

 violation of the ELCRA. The only difference between this claim and a Title

 VII failure to promote claim is the exhaustion requirement discussed above.



                                         22
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1158 Filed 04/13/21 Page 23 of 25




       To establish a prima facie case of sex discrimination based on

 Cornerstone’s failure to promote her, Russell must show: “(1) she belongs to

 a protected class; (2) she applied for and was qualified for the position; (3)

 she was considered for and denied the position . . .; and (4) an individual of

 similar qualifications who was not a member of the protected class received

 the promotion.” Crane v. Mary Free Bed Rehab. Hosp., 634 Fed. Appx. 518,

 524 (6th Cir. 2015) (construing ELCRA failure to promote claim). “The fourth

 prong of a prima facie case for claims under the ELCRA [requires] a plaintiff

 to show that she was rejected under circumstances giving rise to an

 inference of unlawful discrimination.” Id. at 524 n.5 (citing Sniecinski v. Blue

 Cross & Blue Shield of Mich., 469 Mich. 124, 134 (2005)).

       Cornerstone says this claim must be dismissed because Russell

 cannot establish that she even applied to be Principal, let alone that she was

 considered for and denied the promotion.

       It is undisputed that Russell did not apply for the Principal position.

 However, the Sixth Circuit recognizes two situations where a Title VII

 plaintiff’s failure to apply for a position is not fatal to her case. One situation

 is where an employer’s history of “gross and pervasive discrimination” has

 created an “atmosphere of futility” in which “employees understand that their

 applying for certain positions is fruitless.” See Wanger v. G.A. Gray Co.,



                                         23
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1159 Filed 04/13/21 Page 24 of 25




 872 F.2d 142, 145 (6th Cir. 1989) (citation omitted); Int'l Bhd. of Teamsters

 v. United States, 431 U.S. 324, 367-68 (1977). The other is where an

 employer “promotes employees into the position[] in question without asking

 for applications or posting the opening so that employees could apply for the

 position[].” Wanger, 872 F.2d at 145 (citation omitted). In the latter

 scenario, a plaintiff need only show that “had she known of an ... opening,

 she would have applied.” Id.

       Russell attempts to show the first exception applies based on her

 recent transfer to the Dean of Students position. However, she fails to

 present evidence showing that Cornerstone had a history of “gross and

 pervasive discrimination” against women which made applying for the

 Principal position fruitless. Indeed, Cornerstone named Russell the Interim

 Principal in the past and had given her raises and bonuses throughout her

 employment. Moreover, women held an overwhelming majority of

 Cornerstone’s leadership positions – demonstrating that it had not created

 an “atmosphere of futility” based on discrimination against women. [See

 ECF No. 28-2, PageID.502].

       Neither exception to Russell’s duty to show she applied for the

 Principal position has any bearing here. Russell’s failure to apply dooms her

 promotion claim as a matter of law.



                                       24
Case 2:20-cv-10221-VAR-APP ECF No. 33, PageID.1160 Filed 04/13/21 Page 25 of 25




       The Court GRANTS Cornerstone summary judgment on Russell’s

 ELCRA claim with respect to her failure to promote allegation.

 V.    CONCLUSION

       The Court GRANTS Cornerstone’s motion for summary judgment and

 DENIES Russell’s motion for partial summary judgment.

       The case is DISMISSED.

       IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

 Dated: April 13, 2021




                                      25
